    Case: 2:20-cv-01113-CMV Doc #: 14 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 77




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MIDWEST SHOOTING CENTER, LLC,

       Plaintiff,

       v.                                           Case No. 2:20-cv-1113

                                                    Magistrate Judge Chelsey M. Vascura
CELERANT TECHNOLOGY CORP.,

       Defendant.


                                              ORDER

       In it’s Response to Defendant’s Motion to Dismiss (ECF No. 11.), Plaintiff moves for

dismissal of this action pursuant to Federal Rule of Civil Procedure 41. The Court notes that

Defendant has not advanced any counterclaims. Plaintiff’s Motion is GRANTED, and this

action is DISMISSED WITHOUT PREJUDICE.                   Should Plaintiff re-file this action in this

Court, it must identify this action as a related case on the civil cover sheet.   The July 8, 2020

Preliminary Pretrial Conference is VACATED, and the Clerk is DIRECTED to TERMINATE

ECF No. 8 at MOOT.

       IT IS SO ORDERED.



                                                        /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE
